Snodgrass, J.,
delivered tbe opinion of tbe court:
In this case tbe contract in controversy expressed in the bill of lading contained a clause limiting tbe liability of tbe defendant company, and providing tbat its liability shall cease upon delivery to tbe consignee or carrier over whose connecting line tbe freight was to be shipped. This provision was valid. Tbe circuit judge failed to instruct tbe jury as to tbe effect of such limitation of tbe liability of defendant, and for this error tbe judgment must be reversed, and the case remanded for a new trial. Tbe cost of this appeal will be paid by defendant in error.